         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 1 of 10
                                                                     11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________ x
                                          :
ATTESTOR MASTER VALUE FUND LP,            :
                                          :
                  Plaintiff,              :
                                          :
v.                                        :                         14 Civ. 5849 (LAP)
                                          :
THE REPUBLIC OF ARGENTINA,                :
                                          :
                  Defendant.              :
_________________________________________ x
                                          :
TRINITY INVESTMENTS LIMITED,              :
                                          :                         14 Civ. 10016 (LAP)
                  Plaintiff,              :                         15 Civ. 1588 (LAP)
                                          :                         15 Civ. 2611 (LAP)
v.                                        :                         15 Civ. 5886 (LAP)
                                          :                         15 Civ. 9982 (LAP)
THE REPUBLIC OF ARGENTINA,                :                         16 Civ. 1436 (LAP)
                                          :
                  Defendant.              :
_________________________________________ x

                             STIPULATION AND ORDER
                        GOVERNING CONFIDENTIAL MATERIAL

               IT IS HEREBY STIPULATED AND AGREED by and between the parties to the

above-captioned actions (the “Actions”), subject to the approval of the Court, that:

               1.     This Stipulation and Order governs the treatment of documents,

depositions and deposition exhibits, interrogatory answers, responses to requests to admit,

responses to demands under Rule 26.1 of the Local Civil Rules of this Court and any other and

other written, recorded or graphic matter (“Discovery Material”) produced by or obtained from

any party or non-party (the “Producing Person”) in the Actions that is designated confidential by

the Producing Person in accordance with the procedures set forth below.
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 2 of 10
                                                                     11




               2.      Any Producing Person may designate any Discovery Material produced,

given or exchanged during the conduct of the Actions as “Confidential” if the Producing Person

in good faith believes that such Discovery Material contains information that contains personal

identifying or financial information, is non-public and proprietary or sensitive from a

commercial or financial point of view. All Discovery Materials designated “Confidential” or

required to be treated as “Confidential,” and the information contained or reflected therein or

derived therefrom, shall be referred to in this Stipulation and Order as “Confidential Discovery

Material” and shall be handled in strict accordance with the terms of the Stipulation and Order.

               3.      This Stipulation and Order is without prejudice to any Producing Party’s

right to assert that Discovery Material is subject to a claim of privilege or protection from

disclosure on the basis of the attorney-client privilege, attorney work product, or on the basis that

it was prepared in anticipation of litigation, or on any other ground of privilege, and is without

prejudice to any other party’s right to contest such an assertion.

               4.      If Discovery Material subject to a claim of privilege or protection from

disclosure on the basis of the attorney-client privilege, attorney work product, or on the basis that

it was prepared in anticipation of litigation, or on any other ground of privilege is nevertheless

inadvertently produced by a Producing Party, such production shall not prejudice or otherwise

constitute a waiver of, or estoppel as to, any claim that the Discovery Material is privileged or

otherwise protected from disclosure. If a claim of inadvertent production is made pursuant to this

paragraph with respect to Discovery Material then in the custody of another party, such party

shall promptly return to the Producing Party or destroy that Discovery Material within its

possession, custody or control as to which the claim of inadvertent production has been made. In

addition, the receiving party shall destroy all notes or work product reflecting the contents of



                                                  2
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 3 of 10
                                                                     11




such Discovery Material, and shall not use such Discovery Material, or the information

contained therein, for any purpose in the Actions or in any other action.

               5.      Confidential Discovery Material shall be used only in connection with the

Actions or proceedings relating to enforcement of the judgments entered in the Actions or any

foreign judgment derived therefrom, (such judgments, the “Judgments” and such proceedings,

“Related Proceedings”), and may be disclosed only under the circumstances and to the persons

specifically provided for in this or subsequent court orders, or with the explicit consent in writing

of the Producing Person with respect to specifically identified Confidential Discovery Material.

               6.      (a) Copies or originals of Confidential Discovery Material which are

delivered to parties in the Actions or otherwise leave the possession of the Producing Person

shall be designated by marking or stamping them “Confidential.” With respect to multi-page

documents which contain “Confidential” information, the designation may be made by marking

only the first page thereof “Confidential” so long as such multi-page documents are securely

bound. With respect to electronically produced documents, the designation may be made by

affixing the legend “Confidential” to the media containing the Discovery Material.

               (b)     The Producing Person may, on the record of a deposition, or within thirty

(30) business days after receipt of the final transcript of such deposition, designate any portion or

portions of the deposition, including exhibits, as “Confidential” under the terms of this

Stipulation and Order. Until such time period expires without any designation having been made,

the entire deposition transcript shall be treated as “Confidential” unless otherwise specified in

writing or on the record of the deposition by the Producing Person. All copies of deposition

transcripts that contain material designated as Confidential Discovery Material shall be




                                                  3
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 4 of 10
                                                                     11




prominently marked “Confidential” on the cover thereof and, if and when filed with the Court,

the portions of such transcript so designated shall be filed under seal.

               7.      Confidential Discovery Material designated as “Confidential” or

information derived therefrom may be disclosed or made available only to the following persons

without written consent from the Producing Person:

               (a)     outside litigation counsel that have appeared in the Actions or Related

Proceedings and attorneys, clerical, paralegal and secretarial staff employed by such counsel,

provided that the signature on this Stipulation and Order of a member of a law firm acting as

litigation counsel to a party shall constitute an agreement by all lawyers in, and regular and

temporary employees of, that firm to be so bound;

               (b)     experts or consultants retained in good faith to assist counsel in the

Actions or Related Proceedings, provided that any such experts or consultants execute an

undertaking to be bound by this Stipulation and Order in the form attached hereto prior to

disclosure and a copy of such signed undertaking is retained by counsel for the party making

disclosure to the expert or consultant, so that it may be shown to counsel for the Producing

Person upon a showing of good cause;

               (c)     the parties and inside counsel, officers, directors, partners, members,

employees or former employees of the parties assisting in the prosecution or defense of the

Actions or Related Proceedings, provided that counsel making such disclosure shall inform each

such person that the matter is confidential and may not be disclosed or used except as provided

in this Stipulation and Order;

               (d)     the Court or any court presiding over any Related Proceedings, pursuant to

Paragraph 10 of this Stipulation and Order;



                                                  4
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 5 of 10
                                                                     11




               (e)     employees of outside copy services used to make copies of Discovery

Materials;

               (f)     witnesses deposed in the Actions or any Related Proceedings, or who

appear at any hearing or trial in the Actions or any Related Proceedings, but only to the extent

disclosure occurs in preparation for and/or during such deposition, hearing or trial, provided that

counsel making such disclosure shall inform each such person that the material is confidential

and may not be disclosed or used except as provided in this Stipulation and Order;

               (g)     court reporters who record testimony taken in the course of the Actions or

any Related Proceedings.

               8.      In the event additional persons become parties to the Actions or any

Related Proceedings, neither they, their outside counsel, nor experts or consultants retained to

assist said counsel shall be afforded access to Confidential Discovery Material produced by or

obtained from any other Producing Person until said parties have executed and filed with this

Court a copy of this Stipulation and Order.

               9.      Should any non-party serve a subpoena for the production of any

Confidential Discovery Material to any party or counsel for a party who has received such

material, the subpoenaed party in such instance shall provide notice to the Producing Person by

promptly transmitting a copy of the subpoena via email to counsel for the Producing Person. It

shall be the obligation of the Producing Person, prior to the response date on the subpoena, to

seek a protective order or any other appropriate relief from the Court if the Producing Person

wishes to maintain the confidentiality of the material. If the Producing Person fails to seek

judicial relief to preclude the disclosure of Confidential Discovery Material in response to a




                                                 5
            Case 1:14-cv-05849-LAP Document 96
                                            95 Filed 02/02/21
                                                     02/01/21 Page 6 of 10
                                                                        11




subpoena, he shall be deemed to have waived any claim of confidentiality with respect to such

material.

                10.    In the event that counsel for any party determines to file with this Court or

a court presiding over any Related Proceedings any pleadings, motions or briefs or other papers

which contain or disclose Confidential Information, such papers shall be filed under seal or

submitted to the court in such manner as is agreed upon by the parties hereto (or ordered by the

court) and a statement substantially in the following form shall be endorsed on the cover:

                      “CONFIDENTIAL — SUBJECT TO COURT ORDER”

All such materials filed in the Actions shall be accepted by the Clerk of the Court for filing and

shall be maintained by the Clerk separate from public records and shall be released only upon

further Order of this Court. All such materials filed in this Court shall be filed pursuant to

Standing Order M-10-468 issued by S.D.N.Y. Chief Judge Mukasey on October 5, 2001, which

provides:

                Sealed records which have been filed with the clerk shall be
                removed by the party submitting them (1) within ninety (90) days
                after a final decision is rendered if no appeal is taken, or (2) if an
                appeal is taken, within thirty (30) days after the final disposition of
                the appeal. Parties failing to comply with this order shall be
                notified by the clerk that, should they fail to remove the sealed
                records within thirty (30) days, the clerk may dispose of them.

                11.    Inadvertent production of any Discovery Material without it being marked

“Confidential” shall not be deemed a waiver of any claim of confidentiality as to that Discovery

Material. If a Producing Person fails to mark an item as Confidential Discovery Material at the

time of production, that Producing Person may correct his failure in writing accompanied by

substitute copies of each item, container or folder, appropriately marked “Confidential.”




                                                   6
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 7 of 10
                                                                     11




               12.     This Stipulation and Order has no effect upon, and its scope shall not

extend to, any Producing Person’s use of its own Confidential Discovery Material.

               13.     Any party receiving Confidential Discovery Material shall have the right

at any time to challenge any designation of confidentiality by the Producing Person by seeking

an order of the Court with respect to any information, document or thing designated as

Confidential Discovery Material. On any such application, the burden of proof shall be on the

Producing Person and shall not be affected by the Stipulation and Order. All parties receiving

such materials or information shall abide by the designation during the pendency of such motion.

The parties agree that, before seeking any relief from the Court under this paragraph, they will

make a good faith effort to resolve among themselves any dispute concerning the confidential

treatment of any such material.

               14.     This Stipulation and Order shall have no effect on the admissibility or

discoverability of any Discovery Material.

               15.     After the termination of the Actions and all Related Proceedings, this

Stipulation and Order shall continue to be binding upon the parties hereto, and upon all persons

to whom Confidential Discovery Material has been disclosed or communicated, and this Court

shall retain jurisdiction over the parties for enforcement of its provisions.

               16.     Within thirty (30) days after the final conclusion of all aspects of the

Actions and all Related Proceedings by satisfaction in full of the Judgments or by settlement, all

Confidential Discovery Material supplied by a Producing Person and all copies thereof

(including, without limitation, copies provided to testifying or consulting experts) shall be

returned to the Producing Person, or the party’s counsel shall certify to the Producing Person that

all such materials have been destroyed. As to those materials containing Confidential Discovery



                                                  7
          Case 1:14-cv-05849-LAP Document 96
                                          95 Filed 02/02/21
                                                   02/01/21 Page 8 of 10
                                                                      11




Material that constitute counsel’s work product, were served in these Actions or any Related

Proceedings, filed with this Court or the court presiding over any Related Proceedings, and/or

marked as trial exhibits, counsel may retain such documents if such counsel otherwise comply

with this Stipulation and Order with respect to such retained material.

               17.     The parties agree to seek the approval of the Court with respect to this

Stipulation and Order. Notwithstanding the pendency of approval by the Court, this Stipulation

and Order shall become effective among such parties who have executed this agreement

immediately upon such execution. If approval by the Court is ultimately denied, no party shall

treat any Confidential Discovery Material produced prior to that time other than as provided

herein.

               18.     Nothing in this Stipulation and Order shall be construed as prejudicing any

Producing Person’s right to seek an agreement or court order providing additional confidentiality

or other protections to any Confidential Discovery Material produced in these Actions. Nothing

in this Stipulation and Order shall be construed as prejudicing any application for an order

modifying this Stipulation and Order for good cause. In the event that a party moves the court for

an order modifying this Stipulation and Order, or authorizing disclosure of Confidential

Information other than as authorized by this Stipulation, the moving party promptly shall notify

the counsel for the Producing Party by email. However, until such agreement or order is

obtained, this Stipulation and Order shall constitute the entire agreement of the parties with

respect to the matters covered herein.

               19.     This Stipulation and Order is governed by, interpreted under, and

construed and enforced in accordance with New York law, without regard to the conflicts of law

principles of the State of New York. Any dispute between the parties regarding this Stipulation



                                                 8
         Case 1:14-cv-05849-LAP Document 96
                                         95 Filed 02/02/21
                                                  02/01/21 Page 9 of 10
                                                                     11




and Order, shall be resolved by making an appropriate application to this Court in accordance

with the Rules thereof.

               20.    This Stipulation and Order may be executed in counterparts. This

Stipulation and Order shall become effective as a stipulation among the parties immediately

upon its execution.




                                               9
       Case 1:14-cv-05849-LAP Document 96
                                       95 Filed 02/02/21
                                                02/01/21 Page 10 of 10
                                                                    11




 Dated: February 1, 2021
 New York, New York

                                      QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP

                                BY:    /s/ Debra O’Gorman
                                       Dennis Hranitzky
                                       dennishranitzky@quinnemanuel.com
                                       Debra O’Gorman
                                       debraogorman@quinnemanuel.com
                                       51 Madison Avenue
                                       New York, NY 10010
                                       Tel: (212) 849-7000

                                       Attorneys for Plaintiffs
                                       Attestor Master Value Fund LP and
                                       Trinity Investments Designated Activity
                                       Company



                                      CLEARY GOTTLIEB STEEN & HAMILTON
                                      LLP

                                BY:    /s/ Carmine D. Boccuzzi, Jr.
                                       Carmine D. Boccuzzi, Jr.
                                       cboccuzzi@cgsh.com
                                       Rahul Mukhi
                                       rmukhi@cgsh.com
                                       One Liberty Plaza
                                       New York, NY 10006
                                       Tel: (212) 225-2000

                                       Attorneys for Defendant
                                       the Republic of Argentina



SO ORDERED.


       February 2
Dated: _______________, 2021               _________________________________
                                           LORETTA A. PRESKA
                                           United States District Court Judge

                                      10
